Case 1:20-cv-09508-PGG-KHP Document 17 Filed 05/24/21 Page 1 of 2




                                                          05/24/2021
     Case 1:20-cv-09508-PGG-KHP Document 17 Filed 05/24/21 Page 2 of 2




APPLICATION GRANTED: The telephonic Initial Case Management Conference scheduled for
Wednesday, May 26, 2021 at 11:30 a.m. is hereby converted to an in-person proceeding and
rescheduled to Wednesday, August 11, 2021 at 12:30 p.m. in Courtroom 17D, United States
Courthouse, 500 Pearl Street, New York, New York. Counsel and parties are required to follow the
Court’s COVID-safety protocols and should review the Court’s website 2 weeks in advance of the
conference for the most up to date information.
The Defendant is ordered to email a copy of this endorsement to the Plaintiff.
The Clerk of Court is requested to mail a copy of this endorsement to the Plaintiff.




                                                                        05/24/2021
